DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 103(a) rejection of Claims 99 — 101, 104 — 106, 108, 110 — 119 and 121 as being unpatentable over Kretschmann et al (U.S. Patent Application Publication No.
2015/0200317 A1), of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 103(a) rejection of Claims 102 — 103, 107 and 109 as being unpatentable
over Kretschmann et al (U.S. Patent Application Publication No. 2015/0200317 A1) in view of
Adler et al (U.S. Patent Application Publication Application No. 2008/0315148 A1), of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 103(a) rejection of Claims 122 — 123 as being unpatentable over
Kretschmann et al (U.S. Patent Application Publication No. 2015/0200317 A1) in view of
Kawata et al (U.S. Patent No. 5,833,672), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 100 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘each unsaturated’ is indefinite as it is unclear if the phrase refers to the double bonds in the first layer, second layer, or both.

Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. 	Claims 99 — 101, 104 — 108, 110 — 119 and 121 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kretschmann et al (U.S. Patent Application Publication No.
2015/0200317 A1) in view of Stammer et al (U.S. Patent Application Publication No. 2010/0206477 A1).
With regard to Claim 99, Kretschmann et al disclose an article (paragraph 0001)
comprising a first curable silicone, therefore a first layer, and therefore having a first side and an opposed second side, applied to a surface of a substrate (paragraph 0007), that is a plastic (paragraph 0269); comprising a first curable silicone (paragraph 0007)
comprising a polyorganosiloxane having two alkenyl groups per molecule, therefore a cross —
linkable polymer comprising two unsaturated bonds (paragraph 0008) and a component
comprising two silicon hydride functional groups (paragraph 0011), therefore a crosslinker, and a
catalyst (paragraph 0010), which is a hydrosilylation catalyst because a cross — linkable polymer
comprising two unsaturated bonds is disclosed; a second curable silicone is also applied to a surface of the first curable silicone (paragraph 0019); the article is a laminate (paragraph 0271); in the first layer, the two silicon hydride functional groups per 100 parts by weight of the polyorganosiloxane, which is 1 to 200 parts by weight is disclosed (paragraph 0250), and the amount of the hydrosilylation catalyst is 0.5 to 1,000 ppm (paragraph 0251). Although the disclosed ranges of amounts of polyorganosiloxane and component comprising two silicon hydride functional groups are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. Kretschmann et al do not explicitly disclose a second layer not including a substantial amount of the first cross — linkable polymer and not including polysiloxane in the amount in excess of 1 wt% and comprising a cross – linkable polymer comprising at least about two unsaturated carbon bonds present in the amount of  40 to 99.9 wt% and a crosslinker comprising at least about two silicon hydride functional groups present in the amount of  0.1 to 20 wt% and a hydrosilylation catalyst.
Stammer et al teach a plastic mass that is provided between two surfaces, for the purpose of sealing the surfaces to each other (the mass is elastomeric, in one aspect of the invention; paragraph 0060).
It would therefore have been obvious for one of ordinary skill in the art to provide for the plastic mass taught by Stammer et al in Kretschmann et al, in order to seal the first layer to the substrate. The plastic mass would therefore be structurally identical to  a second layer, that is a layer of the substrate. The mass taught by Stammer et al comprises a polymer that is a polybutadiene (paragraph 0022) in the amount  100 parts by weight, having  at least about two unsaturated carbon bonds (about 1.4 alkenyl groups per molecule; paragraph 0015) and a crosslinker comprising at least about two silicon hydride functional groups (at least 1.4 groups per molecule; paragraph 0016) present in an amount sufficient to provide a molar ratio of silicon hydride groups to alkenyl groups that is 0.65:10 to 10:1 (paragraph 0037) and a hydrosilylation catalyst (platinum group – containing; paragraph 0017). Although the disclosed ranges of amounts of polymer and cross – linker are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
With regard to Claims 100 — 101 and 104, the unsaturated carbon bonds are therefore
carbon — carbon double bonds.
With regard to Claims 105 – 108 and 110 – 111, a thermosetting polymer is therefore taught.
With regard to Claim 112, the second cross — linker is a polysiloxane (paragraph 0034 of Stammer et al).
With regard to Claims 113 — 114, the first cross — linker and a second cross – linker disclosed by  Kretschmann et al are the same (paragraph 0111), and the second crosslinker is polysiloxane (paragraph 0023).
With regard to Claim 115, the claimed structure is not disclosed by Kretschmann et al.
However, because a cross — linker that is a polysiloxane is disclosed, it would have been obvious for one of ordinary skill in the art to provide for a first and second cross — linker comprising a compound having the claimed structure.
With regard to Claims 116 — 117, the catalyst comprises platinum (paragraph 0172).
With regard to Claim 118, the thickness of the first layer is 100 m to 1,000 m
(paragraph 0262).
With regard to Claim 119, the claimed  thickness is not disclosed. However, Kretschmann et al teach that the first layer, if used as an adhesive, has a thickness of 100 m to 1,000 m (paragraph 0262 of Kretschmann et al) and the mass taught by Stammer et al is alternatively an adhesive (paragraph 0051 of Stammer et al. It would have been obvious for one of ordinary skill in the art to provide for a thickness of is 100 m to 1,000 m, as the mass taught by Stammer et al is alternatively an adhesive.
With regard to Claim 121, a cross — linked article that is the cured product of the curable
article is therefore disclosed.

8. 	Claim 103 is rejected under 35 U.S.C. 103(a) as being unpatentable
over Kretschmann et al (U.S. Patent Application Publication No. 2015/0200317 A1) in view of Stammer et al (U.S. Patent Application Publication No. 2010/0206477 A1) and further in view of
Adler et al (U.S. Patent Application Publication Application No. 2008/0315148 A1).
Kretschmann et al and Stammer et al disclose an article as discussed above. The first and second layer comprise additives (paragraph 0189 of Kretschmann et al). Kretschmann et al and Stammer et al fail to disclose a fluorinated polyether block.
Adler et al teach that perfluoropolyether rubber functionalized with vinyl groups is
interchangeable with other rubber functionalized with vinyl groups (paragraph 0021) in the
making of packaging for the purpose of packaging water (paragraph 0001). It would have been
obvious for one of ordinary skill in the art to provide for an additive comprising
perfluoropolyether rubber, therefore elastomer, in order to package water, as Adler et al teach
that perfluoropolyether rubber functionalized with vinyl groups is interchangeable with other rubber. It therefore would have been obvious for one of ordinary skill in the art to provide for
fluorinated polyether having a fluorinated polyether block.

9. 	Claims 122 — 123 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Kretschmann et al (U.S. Patent Application Publication No. 2015/0200317 A1) in view of Stammer et al (U.S. Patent Application Publication No. 2010/0206477 A1) and further in view of
Kawata et al (U.S. Patent No. 5,833,672).
Kretschmann et al and Stammer et al disclose an article as discussed above. A molded article is disclosed (paragraph 0271 of Kretschmann et al). With regard to Claims 122 — 123, Kretschmann et al and Stammer et al fail to disclose a dual — chambered tube, the second side of the first and second layers defining a lumen of one chamber of the tube.
Kawata et al teach a dual — chambered tube (double tube; column 1, lines 7 — 14) that is a catheter, made in an extruder, by extrusion molding (column 2, lines 25 — 52) and comprising a biocompatibility material (column 9, lines 8 — 18).
Because silicone is a biocompatibility material, it would have been obvious for one of
ordinary skill in the art to provide for a dual — chambered tube, including a tube in which the
second side of the first and second layers define a lumen of one chamber of the tube, in order to
obtain a catheter as taught by Kawata et al.




ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 99 — 101, 104 — 106, 108, 110 — 119 and 121 as being unpatentable over Kretschmann et al (U.S. Patent Application Publication No. 2015/0200317 A1), 35 U.S.C. 103(a) rejection of Claims 102 — 103, 107 and 109 as being unpatentable over Kretschmann et al (U.S. Patent Application Publication No. 2015/0200317 A1) in view of Adler et al (U.S. Patent Application Publication Application No. 2008/0315148 A1) and 35 U.S.C. 103(a) rejection of Claims 122 — 123 as being unpatentable over Kretschmann et al (U.S. Patent Application Publication No. 2015/0200317 A1) in view of Kawata et al (U.S. Patent No. 5,833,672), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 99 – 101, 103 – 108, 110 – 119, and 121 – 123.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782